DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1 and 3–9 is/are pending.
Claim(s) 2 is/are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2022 was filed after the mailing date of the non-final Office Action on 14 February 2022.  The submission complies the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 12 May 2022.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 3 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey R Bureau, Ph. D. (Reg. No. 77,520) on 23 May 2022.
The application has been amended as follows: 
IN THE CLAIMS:
7. The porous separator of Claim 1,
wherein the porous layer further comprises second spherical inorganic particles.

Allowable Subject Matter
Claim(s) 1 and 3–9 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closes prior art of record is Kako et al. (JP 2013-222581 A, hereinafter Kako).
Kako discloses a porous separator (10) comprising a porous layer (A2) comprising plate-type inorganic particles (3, [0042]), and first binder polymer located on a part of or all surfaces of the plate-type inorganic particles (3, [0039]), wherein the first binder polymer connects and fixes the plate-type inorganic particles (3, [0039]), a porous coating layer (A1) located on at least one surface of the porous layer (A1, [0042]), said porous coating layer (A1) comprising spherical inorganic particles (4), and a second binder polymer located on a part of or all surfaces of the spherical inorganic particles (4, [0039]), wherein the second binder polymer connects and fixes the spherical inorganic particles (4, [0039]).
Kako does not disclose, teach, or suggest the following distinguishing feature(s):
A porous separator comprising a porous coating layer located on a least one surface of a porous layer, said porous coating layer consisting of spherical inorganic particles and a second binder polymer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725